FILED
                             NOT FOR PUBLICATION                            JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELSA CONSUELO HERNANDEZ-                         No. 09-73699
PALMA,
                                                 Agency No. A098-919-499
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Elsa Consuelo Hernandez-Palma, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and for substantial evidence factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in

part and dismiss in part the petition for review.

         The record does not compel the conclusion that Hernandez-Palma

established changed or extraordinary circumstances excusing her late filing. See 8

C.F.R. § 1208.4(a)(4), (5). Accordingly, we deny the petition as to her asylum

claim.

         We lack jurisdiction to review Hernandez-Palma’s contentions that she is a

member of two particular social groups because she failed to raise these issues to

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In addition,

we do not consider the new allegations and documentary evidence in Hernandez-

Palma’s opening brief because our review is limited to the administrative record

underlying the IJ’s decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996)

(en banc).

         Substantial evidence supports the agency’s determination that Hernandez-

Palma did not establish past persecution or a clear probability of persecution on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740


                                           2                                  09-73699
(9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). The record does not show

any harm or threats to Hernandez-Palma while she was in Guatemala or any link

between her and the disappearance of her brother. See Wakkary, 558 F.3d at 1060

(petitioner failed to show murder of friend and attempted murder of pastor were

“part of a pattern of persecution closely tied to” himself) (internal citation and

quotation omitted). Further, Hernandez-Palma’s fear of harm based on general

levels of crime and violence in Guatemala or on threats to family members from

gangs seeking money does not establish a nexus to a protected ground. See Singh

v. INS, 134 F.3d 962, 967 (9th Cir. 1988) (“[m]ere generalized lawlessness and

violence” is generally insufficient); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“[a]n alien’s desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Accordingly, Hernandez-Palma’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Hernandez-Palma failed to establish it is more likely than not she would

be tortured by or with the acquiescence of the government if returned to

Guatemala. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           3                                     09-73699